SUB ITEM 77Q1. Exhibits 77Q1(a) Copies of any material amendments to the registrant s charter or by-laws: (1) (i) A copy of the Registrant s Amended and Restated Declaration of Trust is incorporated by reference as filed as Exhibit (a)(1) via EDGAR in Post-Effective Amendment Number 123 on April 29, 2016, accession number 0001193125-16-569516. (ii) A copy of the Amended Schedule A to the Registrant s Amended and Restated Declaration of Trust is filed herewith. (2) A copy of the Registrant's Amended and Restated By-Laws is incorporated by reference as filed as Exhibit (b) via EDGAR in Post-Effective Amendment Number 123 on April 29, 2016, accession number 0001193125-16- 569516. 77Q1(m) Copies of any mergers or consolidation agreements: (1) A copy of the Agreement and Plan of Reorganization for the January 22, 2016 mergers of the (1) Forward Multi-Strategy Fund and the Forward Growth & Income Allocation Fund with and into the Salient Adaptive Balanced Fund, and (2) Forward Balanced Allocation Fund with and into the Salient Adaptive Income Fund, is filed herewith.
